                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO



 CLAYTON ADAMS,
                                                 Case No. 1:17-cv-00246-REB
                      Petitioner,
                                                 ORDER
        v.

 TEREMA CARLIN,

                      Respondent.


       In this habeas corpus action, Petitioner Clayton Adams challenges his state court

convictions for second-degree murder and aggravated battery. Now pending is

Petitioner’s Motion for Discovery Pursuant to Habeas Rule 6. (Dkt. 22.) Petitioner seeks

discovery related to Claim 1, which asserts ineffective assistance of trial counsel

(“IATC”). In that claim, Petitioner alleges that his trial attorney should have contacted,

interviewed, and called Lynette Skeen as a witness to a portion of the relevant events on

the night of the murder. In his Motion for Discovery, Petitioner seeks to depose Skeen.

       For the reasons that follow, the Court will deny the Motion.

1.     Legal Standards

       Habeas petitioners, unlike traditional civil litigants, are not entitled to discovery as

a matter of course. Bracy v. Gramley, 520 U.S. 899, 904 (1997). Instead, the petitioner

must first seek leave of court, and such leave may be granted only upon a showing of

good cause. See Rule 6(a) of the Rules Governing Section 2254 Cases. A petitioner has

ORDER - 1
generally shown good cause when there is “reason to believe that the petitioner may, if

the facts are fully developed, be able to demonstrate that he is entitled to relief.” Bracy,

520 U.S. at 908-09 (internal quotation marks and alteration omitted).

       A petitioner cannot establish good cause simply by providing conclusory

assertions—instead, a request for discovery must be supported by specific factual

allegations. Habeas corpus review “was never meant to be a fishing expedition for habeas

petitioners to explore their case in search of its existence.” Rich v. Calderon, 187 F.3d

1064, 1067 (9th Cir. 1999) (internal quotation marks omitted).

       Further, if the state court adjudicated a claim on the merits, new evidence may not

be introduced on federal habeas review. Cullen v. Pinholster, 563 U.S. 170, 180 (2011);

28 U.S.C. §225(e)(2). The state court record may be supplemented by new factual

development in federal court only in very limited circumstances: (1) when a state court

did not decide the merits of a properly-asserted claim; (2) when the state court decision

was based on an unreasonable factual determination; (3) when a petitioner attempts to

show cause and prejudice in a procedural default setting; or (4) when a petitioner

attempts to show actual innocence to overcome a procedural default or statute of

limitations bar.

       One way that habeas petitioners may attempt to avoid Pinholster’s bar on new

evidence is by arguing that the claim is procedurally defaulted and that, therefore, the

state court did not actually decide the merits of the claim. The argument goes as follows:

the petitioner’s attorney did not adequately support the claim in state court; therefore, the



ORDER - 2
claim—as asserted in federal court—is now either “fundamentally alter[ed] [from] the

legal claim already considered by the state courts” or “in a significantly different and

stronger evidentiary posture than it was when the state courts considered [the claim].”

Dickens v. Ryan, 740 F.3d 1302, 1318 (9th Cir. 2014) (en banc) (internal quotation marks

omitted). In other words, if a claim is now fundamentally altered or in a stronger

evidentiary posture because of counsel’s failure to support it in state court, then the claim

was neither fairly presented to the state court in the first instance nor was it adjudicated

on the merits. If there is no longer a way to exhaust the claim in state court, the claim is

also procedurally defaulted.

        In turn, if a claim is procedurally defaulted, a federal court can still hear the claim,

but only if the Petitioner shows a legal excuse—such as cause and prejudice—for that

default. In the case of purportedly ineffective post-conviction counsel, a petitioner can

show cause and prejudice to excuse the default of an IATC claim if the petitioner satisfies

the standard described in Martinez v. Ryan, 566 U.S. 1 (2012) and further clarified in

Trevino v. Thaler, 569 U.S. 416 (2013).1 Under Martinez, ineffective assistance of post-

conviction counsel excuses the default of an IATC claim if (1) the underlying IATC

claim is a “substantial” claim; (2) the “cause” for the procedural default consists of there

being “ineffective” counsel during the state collateral review proceeding; (3) the state

collateral review proceeding was the “initial” collateral review proceeding where the


1
 Martinez does not apply to any claims other than IATC claims. See Davila v. Davis, 137 S. Ct. 2058,
2063 (2017) (holding that Martinez does not apply to underlying claims of ineffective assistance of direct
appeal counsel); Hunton v. Sinclair, 732 F.3d 1124, 1126-27 (9th Cir. 2013) (holding that Martinez does
not apply to claims under Brady v. Maryland).

ORDER - 3
IATC claim could have been brought2; and (4) state law requires that an IATC claim be

raised in an initial-review collateral proceeding (or, by “design and operation,” such

claims must be raised that way rather than on direct appeal). Trevino, 569 U.S. at 423,

429.3

2.        Discussion

          Petitioner argues that his post-conviction counsel rendered ineffective assistance

by failing to seek early investigative funding to discover additional facts supporting the

claim. Therefore, contends Petitioner, the only way he can show that Claim 1 is

fundamentally altered (or in a significantly stronger evidentiary posture) is to conduct

Skeen’s deposition. According to Petitioner, Claim 1—as presented in the Petition—is a

“new” claim that (1) is procedurally defaulted, (2) is excused from default by cause and

prejudice under Martinez, and (3) may be supported by new evidence: the deposition of

Skeen that Petitioner seeks in his Motion for Discovery.

          Lynette Skeen was an earwitness to part of the altercation culminating in the death

of the victim. Skeen reported that she heard someone outside her home yell, “Get the

Fuck back here.”4 (State’s Lodging E-1 at 393.) According to Petitioner, Skeen’s


2
 The Martinez exception applies only to claims that were defaulted in the initial-review collateral
proceeding—a petitioner may not use, as cause to excuse a default, any attorney error that occurred in
“appeals from initial-review collateral proceedings, second or successive collateral proceedings, and
petitions for discretionary review in a State’s appellate courts.” Martinez, 566 U.S. at 16.

3
 In Dickens, the Ninth Circuit held that Martinez can apply not only to IATC claims that were never
adjudicated in state court, but also to IATC claims that were adjudicated on the merits, but were
adjudicated on an inadequate record as a result of post-conviction counsel’s ineffectiveness. 740 F.3d at
1319-20.
4
    Skeen stated that the voice she heard was male. Petitioner is male, as was the victim.

ORDER - 4
statement corroborates Petitioner’s self-defense theory, i.e. Petitioner states that he told

his attorney that the victim—who Petitioner alleged was the initial aggressor—said to

Petitioner, “Get the fuck back here I am not done with you.” (Id. at 300.) Claim 1 asserts

that trial counsel should have called Skeen as a witness.

         The Idaho Court of Appeals considered and rejected an analogous claim. See

Adams v. State, 387 P.3d 153, 500 (Idaho Ct. App. 2016) (holding that Petitioner “has not

provided evidence sufficient to overcome the presumption that trial counsel made a

strategic decision not to call [the] witness” and that Petitioner “only offered conclusory

allegations as to what the second witness would have testified to at trial based on a police

report”). Therefore, this Court may consider whether Martinez applies to Claim 1—and,

consequently, whether discovery is permitted on that claim as requested by Petitioner—

only if Claim 1 is fundamentally altered, or in a significantly stronger evidentiary

posture, such that it constitutes a new claim not previously decided on the merits in state

court.

         The Court concludes it is not such a new claim. The only evidence Petitioner

provides to support this claim, other than evidence already presented in state court, is an

affidavit from an investigator. The investigator says he talked to Skeen in March 2017.

Skeen did not appear cooperative, but told the investigator that, on the night of the

murder, Skeen heard “people ... yelling and she heard, ‘Come back here. I’m going to kill

you.’” (Ex. A to Pet., Dkt. 1.) This statement is substantially similar to what Skeen

previously reported. Therefore, Claim 1 is the substantially the same claim adjudicated on



ORDER - 5
the merits in state court, and the holding in Pinholster prohibits this Court from granting

Petitioner’s requested discovery.

       In addition, the Court rejects Petitioner’s claim that Skeen’s testimony “would

have corroborated [Petitioner’s] testimony.” (Dkt. 22 at 2.) The Court accepts, for

purposes of this decision, that Petitioner informed his attorney before trial that the victim

yelled, “Get the fuck back here I am not done with you.” (State’s Lodging E-1 at 300.)

However, although he did testify at trial, the Petitioner did not testify that the victim said

any such thing. (State’s Lodging A-3 at 722-886.) Therefore, even if the jury had heard

Skeen’s report of the incident, it is highly unlikely that the jurors would have assumed

that the victim—rather than Petitioner—made the statement, “Get the fuck back here,” or

“Come back here, I’m going to kill you.” This is particularly true given that multiple

witnesses testified that Petitioner was the aggressor.

3.     Conclusion

       Respondent correctly notes that, other than seeing the headlights of Petitioner’s

car, Skeen “was not a visual witness to the events, nor has there ever been any indication

that she could identify the person who yelled ‘Get the fuck back here’ during the

incident.” (Dkt. 30 at 4.) Without any evidence that Skeen’s testimony would actually

have corroborated Petitioner’s statement to his attorney that the victim—and not

Petitioner—yelled “Get the fuck back here,” the Court concludes that discovery on this

issue would be a “fishing expedition.” See Rich, 187 F.3d at 1067. Nor is Claim 1

fundamentally altered such that the Court may permit discovery under Pinholster,

Martinez, and Dickens.

ORDER - 6
                                     ORDER

     IT IS ORDERED:

     1.     Petitioner’s Motion for Discovery (Dkt. 22) is DENIED.

     2.     The Court will issue a decision on the merits of the Petition at a later date.



                                                DATED: March 8, 2019

                                                _________________________
                                                Ronald E. Bush
                                                Chief U.S. Magistrate Judge




ORDER - 7
